Citation Nr: 0531930	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for an acquired psychiatric 
disorder other than PTSD, has been received. 

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for esophagitis, has been 
received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from February 1955 to 
February 1957 and from April 1957 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO.  In June 
2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  

The Board notes that it would generally make determinations 
regarding the new and material matters before undertaking any 
other action such as a decision on the merits or a remand.  
See Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)) (holding that the Board is legally bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim).  In this 
instance, however, because VA medical records may well be 
missing from the claims file, a determination as to new and 
material evidence cannot be made at this time; the Board 
constructively possesses these records, and must review them 
before addressing the new and material matters.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file). 

The Board observes that the claims file contains medical 
records belonging to a veteran other than the appellant 
herein.  The RO must remove these records and associate them 
with the appropriate claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board wishes to apologize to the veteran 
for the delay that this remand will necessarily entail.  The 
record, however, is incomplete, and further medical and other 
records must be obtained before the issues herein are 
adjudicated.  

The veteran has reported medical treatment at numerous 
facilities.  The RO should take the requisite steps to obtain 
these records (a release must be secured for the private 
records):

Kadina Air Force Base (Okinawa, Japan) 
hospitalization records from September to November 
1973.

Redstone Arsenal (Huntsville, Alabama) medical 
records to include psychiatric treatment records 
and hospitalization records dated between September 
1974 and April 1975.

Ft. Rucker Army Hospital (Alabama) medical records 
dated from April 1975 to December 1990.

Tyndall Air Force Base (Florida) medical records 
dated from April 1975 to December 1990.

Panama City, Florida VA medical records dated from 
April 1975 to the present.

Lake City, Florida VA medical records dated from 
April 1975 to the present.

Pensacola, Florida VA medical records dated from 
April 1975 to the present.

Tallahassee, Florida VA medical records dated from 
April 1975 to the present.

Gainesville, Florida VA medical records dated from 
February 2002 to the present.

Records from John B. Sapoznikoff, M.D. of Panama 
City, Florida dated from 1985 to 1995.

Records from Rivendell Psychiatric Center dated in 
1990.

The RO must also obtain all of the veteran's service 
personnel records and request his pay records.

The RO must obtain all records pertaining to the veteran's 
unit dated in the fall of 1972.  That is, records of the 95th 
Calibration Company dated from September through December 
1972.

Accordingly, the case is REMANDED RO via the AMC for the 
following development:

1.  Advise the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his claims of entitlement to 
service connection for esophagitis, PTSD, 
and an acquired psychiatric disorder 
other than PTSD.

2.  The RO should obtain the following 
service medical records: (1) Kadina Air 
Force Base (Okinawa) hospitalization 
records dated from September to November 
1973 and (2) Redstone Arsenal 
(Huntsville, Alabama) medical records to 
include psychiatric treatment records and 
hospitalization records dated between 
September 1974 and April 1975.

3.  The RO should obtain the following 
post-service Army medical records: (1) 
Ft. Rucker Army Hospital (Alabama) from 
April 1975 to December 1990 and (2) 
Tyndall Air Force Base (Florida) medical 
records from April 1975 to December 1990.  
This was for post-service treatment as a 
military retiree.  If the records have 
been retired to a federal records 
facility, all follow-up requests must be 
made.

4.  The RO should obtain the following VA 
medical records: 

?	Panama City, Florida VA medical 
records dated from April 1975 to the 
present.

?	Lake City, Florida VA medical 
records dated from April 1975 to the 
present.

?	Pensacola, Florida VA medical 
records dated from April 1975 to the 
present.

?	Tallahassee, Florida VA medical 
records dated from April 1975 to the 
present.

?	Gainesville, Florida VA medical 
records dated from February 2002 to 
the present.

5.  The RO must secure the following 
private medical records after obtaining 
the necessary release: (1) records from 
John B. Sapoznikoff, M.D. of Panama City, 
Florida dated from 1985 to 1995 and (2) 
records from Rivendell Psychiatric Center 
dated in 1990.

6.  The RO must secure the veteran's 
service personnel records.

7.  The RO must obtain the veteran's pay 
records for 1972 and 1973, specifically 
to identify whether he received combat 
pay for temporary duty in Vietnam.

8.  The RO must obtain all records 
pertaining to the veteran's unit, the 
95th Calibration Company, dated from 
September through December 1972.

9.  The RO should then review the 
evidence obtained as a result of the 
above and determine whether any 
additional development is needed, such as 
scheduling a VA gastrointestinal 
examination to determine whether the 
veteran suffers from esophagitis as a 
result of his military service or 
scheduling a VA psychiatric examination 
for a diagnosis of all acquired 
psychiatric disorder to include PTSD, if 
any.  

10.  The RO should readjudicate the 
issues on appeal herein.  If any benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

